EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner required a restriction and applicant’s election was made without traverse of Group I in the reply filed on 10/26/21. This election without traverse is acknowledged.
This application is in condition for allowance except for the presence of claims 26-30 are directed to invention non-elected without traverse.  Accordingly, the application has been amended as follows: claims 26-30 have been cancelled.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the term “Prior Art” should be added to each and all of FIGS.1-7.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes. Applicant states in the remarks of 12/9/21 that replacement sheets with labels are submitted but examiner cannot find a record of these replacement sheets. As such, replacement drawings are kindly requested with the “Prior Art” label for each of FIGS. 1-7. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this application is the inclusion of the specific electromechanical actuating unit having a fusible wire, wherein destruction of the fusible wire pushes the locking element to move in the direction of the mating element in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HILARY L GUTMAN/Primary Examiner, Art Unit 3612